Case 2:19-cv-01156-MWF-AS Document 68-4 Filed 12/26/19 Page 1 of 2 Page ID #:576




                        EXHIBIT 3
     Case 2:19-cv-01156-MWF-AS Document 68-4 Filed 12/26/19 Page 2 of 2 Page ID #:577
AO 441 (Rev. 07/10) Summons on Third-Party Complaint (Page 2)

Civil Action No. 2:19-cv-01156-MWF-AS

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

       This summons for (name of individual and title, if any) HovSat, Inc. c/o ARTHUR HAVIGHORST, Reg Agent was
received by me on (date) Oct 4, 2019, 3:00 pm.

                I personally served the summons on the individual at (place)                               on (date)
                                         ; or
                I left the summons at the individual’s residence or usual place of abode with (name)                               ,a
                person of suitable age and discretion who resides there, on (date)                              , and mailed a copy
                to the individual’s last known address; or
         X      I served the summons on (name of individual) ARTHUR HAVIGHORST , who is designated by law to accept
                service of process on behalf of (name of organization) HovSat, Inc. on (date) Wed, Oct 09 2019 ; or
                I returned the subpoena unexecuted because:                           ; or

                Other:                            ; or

       My fees are $                               for travel and $                          for services, for a total of $
                                  .

       I declare under penalty of perjury that this information is true.



Date: 10/10/2019



                                                                                        Server's signature
                                                                  Patrick Persicano
                                                                                      Printed name and title


                                                                  PO Box 131, Lakewood, NJ 08701
                                                                                         Server's address

Additional information regarding attempted service, etc.:
1) Successful Attempt: Oct 9, 2019, 4:37 pm EDT at Safari Telecom Inc: 1 S Corporate Dr, Riverdale, NJ 07457 received by
ARTHUR HAVIGHORST, Reg Agent. Age: 60; Ethnicity: Caucasian; Gender: Male; Weight: 175; Height: 5'9"; Hair: Gray;
Eyes: Blue;
